DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both hair and installation tool.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  Page 7, line 18 states tab 110, however it should be 120.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Norman (USPN 6021542).
Norman teaches a brush cleaning sheet comprising a hair brush (10) with a body (12) having a plurality of bristles (18) extending outwardly.  There is a flexible mesh sheet (20) having a plurality of openings (figure 1) configured to fit over the bristles.  
With regards to claim 2, the shape of the mesh mirrors the shape of the body.
With regards to claim 3, the shape of the mesh sheet is rectangular.
With regards to claim 4, the plurality of openings are round.
With regards to claim 6, the mesh sheet includes a removal tab (42).
With regards to claim 10, the method of using a brush cleaning sheet comprises providing a hair brush (10), with a handle and a body (12) having bristles (18) extending therefrom.  There is a mesh sheet (20) having a plurality of openings (figure 1).  The mesh sheet is installed over the bristles and the user’s brushes their hair.  Loose hair is then deposited into the bristles and the mesh sheet is removed from the bristles, which also removes the hair.  
.  
Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Parko (USPN 6112362).
Parko teaches a brush cleaning sheet comprising a hair brush (10) with a body (12) having a plurality of bristles (13) extending outwardly.  There is a flexible mesh sheet (16) having a plurality of openings (figure 1) configured to fit over the bristles.  
With regards to claim 2, the shape of the mesh mirrors the shape of the body.
With regards to claim 3, the shape of the mesh sheet is oval.
With regards to claim 4, the plurality of openings are square.
With regards to claim 6, the mesh sheet includes a removal tab (19, 20).
With regards to claim 7, the mesh sheet is configured to wrap around the body of the hair brush (figure 2 and 3).
With regards to claim 8, there is a hook and loop closure (col. 3, lines 2-6).
With regards to claim 9, there is an elastic closure (18) configured to fit over the body of the brush.
With regards to claim 10, the method of using a brush cleaning sheet comprises providing a hair brush (10), with a handle and a body (12) having bristles (13) extending therefrom.  There is a mesh sheet (16) having a plurality of openings (figure 1).  The mesh sheet is installed over the bristles and the user’s brushes their hair.  Loose hair is then deposited into the bristles and the mesh sheet is removed from the bristles, which also removes the hair.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parko (‘362) and Norman (‘542) both in view of Dombitsky (USPN 2553242).
Parko teaches all the essential elements of the claimed invention however fails to teach that the mesh sheet is made from plastic, nylon or silicone.  Dombitsky teaches a hair brush with a cleaning sheet fit over a body of the hair brush.  The cleaning sheet is made from nylon (col. 3, lines 2-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the mesh sheets of Parko and Norman so that they are made from nylon as taught by Dombitsky since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parko (‘362) and Norman (‘542) both in view of Koke (USPN 4517703).
Parko and Norman teach all the essential elements of the claimed invention however fail to teach an installation tool.  Koke teaches a hair brush with a cleaning sheet on the body.  There is also a guide plate (17) made from a thin planar material to fit between the bristles and help fit the cleaning sheet on the body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parko and Norman’s brush so that they comprise an installation tool similar to the guide plate as taught by Koke to assist in getting the openings of the mesh sheet over the bristles and against the body.  
				Relevant Prior Art
USPN 5904150, PGPub 20180199688 and JP 2004-8468A are relevant pieces of prior art that read on the independent claim limitations.  Please consider these references when making a response to this office action.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SHAY KARLS/Primary Examiner, Art Unit 3723